DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance.
In regard to independent claim 1 and dependent claims 2-4, the closest prior art reference, Matsumoto et al. (US 2016/0063940 A1), fails to disclose all of the limitations of claim 1, including the combination of limitations, “ an image data generator configured to generate image 5data corresponding to a distribution of phase change amount or a distribution of phase velocity based on information data; a gradation data generator configured to generate gradation data corresponding to each pixel based on the image 10data; an adjustment voltage controller configured to generate an adjustment voltage based on the gradation data; and a reflective liquid crystal element to which the 15gradation data and the adjustment voltage are applied; wherein the reflective liquid crystal element comprises: a pixel region in which a plurality of pixel electrodes are arranged, and a driving voltage of a sawtooth 20waveform voltage pattern corresponding to the gradation data is applied; and a first adjustment electrode adjacent to the pixel region in a first direction in which the voltage pattern is repeated, 25the pixel region comprises a plurality of pixel blocks configured to modulate the phase of signal light incident on the pixel region based on the voltage pattern, and to change a wavefront of the signal light, and the adjustment voltage controller applies an 30adjustment voltage having a same voltage value as a driving 19voltage applied 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






Jessica M. Merlin 
June 29, 2021
/JESSICA M MERLIN/Primary Examiner, Art Unit 2871